after this case had been twice argued. — The plaintiff may proceed for her damages and costs, notwithstanding the negro has been restored to her — and judgment for costs.
NOTE. — Morgan v. Cone, 18 N.C. 234, expressly overrules this case, and decides that if, after action brought and issue joined, the plaintiff gets possession of the thing sued for, that fact may be pleadedpuis darrein continuance, in abatement of the suit, but it seems that it would not be a good plea in bar. See, also, Merritt v. Warmouth, 2 N.C. 12;Flowers v. Glasgow, ibid., 122; and Sheppard v. Edwards, 3 N.C. 186.
Cited: Morgan v. Cone, 18 N.C. 237.